DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Closest prior art Cann (US – 2016/0339890 A1) discloses Brake Booster Assembly comprising:
an operation amount sensor (34, [0018], Fig: 1) that detects an operation amount of a braking operation member (At least one sensor 34 is attached to the pedal linkage 32 for sensing force and axial displacement of the pedal linkage 32 and outputting a signal proportional to the sensed force and the sensed displacement, [0018], Fig: 1);
an input rod (32, 26, Fig: 1) connected to the braking operation member (24, Fig 1);
an output rod (36, Fig: 1-2) which is movable parallel to a central axis of the input rod (Fig: 1), and which presses a piston in the master cylinder (Fig: 1);
a first electric motor (78, Fig: 2) that generates an assist force to the input rod;
a second electric motor (86, Fig: 2) that adjust an output displacement of the output rod;

However, prior art fails to disclose a second transmission mechanism that transmits an output of the second electric motor to the output rod, and a third transmission mechanism that transmits an output of the input rod to the output rod, and which adjust a relative movement between the input rod and the output rod;
a controller which controls, on the basis of the operation amount, the first electric motor and the second electric motor,
the controller being configured to control the first electric motor on the basis of an assistant map that control the assist force associated with the operation amount, to control the second electric motor on the basis of a displacement map that calculates the output displacement associated with the operation amount, and to modify the assistant map when changing the displacement map.
Prior art fails to disclose or suggest these limitations recited in independent claim 1. Therefore, independent claim 1 is allowable. Claims 2-5 are also allowable by virtue of their dependencies from claim 1. Further, prior art also fails to disclose a second electric motor that adjust an output displacement of the output rod;
a differential mechanism which is configured by a first transmission mechanism that transmits an output of the first electric motor to the input rod, a second transmission mechanism that transmits an output of the second electric motor, and a third transmission mechanism that transmits an output of the input rod to the output rod, and which adjusts a relative movement between the input rod and the output rod; and

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SAN M AUNG/Examiner, Art Unit 3657                   


/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657